DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-31 are pending.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains a spelling error: the Abstract recites “The present disclosure provides CRISPC-Cas systems…” when it should say “…provides CRISPR-Cas systems…” Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The use of the terms Lipofectamine™ (p. 24 ¶1), Promega™ (p. 24 ¶1), and (p. 26 ¶2) Echo® liquid handling technology, among other instances of these and similar terms throughout the Specification, which are trade names or marks used in commerce, has been noted in this application. In all instances, the terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 29 is objected to because of the following informalities: a minor spacing error. In Claim 29, there should be a space between “60” and “nM” and between “80” and “nM” in the same way there is a space between each number and unit in the other claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US20190233820, published 1 August 2019 and filed 11 October 2017 (referred to as “App ‘820”) in view of Hultquist et al. 2016, published 25 October 2016, (referred to as “Hultquist”).
App ‘820 relates to compositions and methods for editing or altering target nucleotide sequences with nanoparticle delivery vehicles such as liposomes; the compositions/methods are applicable for altering the functional expression of target gene products encoded by DNA and/or RNA; App ‘820 provides instructions for using the delivery vehicles to carry elements of a CRISPR-Cas9 system. Hultquist teaches a high-throughput platform for efficient, multiplex editing of host factors that control infection of T cells; in the platform, arrayed electroporation of CRISPR/Cas9 ribonucleoproteins (RNPs) enables production of cells with ablated “candidate” factors; the system is used to identify gene modifications that provide viral resistance. 
Regarding Claim 1, App ‘820 teaches the following limitations: ¶[0017] … the disclosure provides a method of altering a genome or transcript of a cell (i.e., “A method of genetically altering a plurality of target cells comprising”). The method comprises contacting the cell (i.e., “(4) a target cell”) with one or more functionalized nanoparticles. The one or more functional nanoparticles are conjugated to: ¶[0018] a guide nucleic acid specific for a target nucleic acid sequence in the genome or transcript, and (i.e., “a crRNA portion of a guide RNA, wherein the crRNA portion includes a unique spacer complementary to a target gene”) ¶[0019] a protein capable of modifying the target nucleic acid sequence upon binding of the guide nucleic acid to the target nucleic acid sequence (i.e., “a Cas enzyme or a nucleic acid sequence encoding the Cas enzyme”). App ‘820 teaches at ¶[0065] The current disclosure overcomes … problems by using cell membrane penetrant functionalized and nonintegrating nanoparticles. The nanoparticles can be … non-cored (e.g., polymeric nanoparticles, such as … liposomes, or micelles) functionalized with any of the abovementioned or other bioactive molecules exposure to which may result in gene editing, i.e., targeted changes in the nucleotide sequence of genes of interest and clarifies at ¶[0081] that such liposome can contain a Cas enzyme: The human primary T cells … are treated with non-integrating cell-penetrant nanoparticle functionalized with Cas9 nuclease and… (i.e., “(3) a liposome comprising a Cas enzyme …”). ‘820 teaches at ¶[0024] In some embodiments, the nanoparticles can comprise or [sic] other, e.g., polymeric, material with biocompatible polymer coating (e.g., dextran polysaccharide) with X/Y functional groups, to which linkers of various lengths are attached, and which, in turn, are covalently attached to proteins, RNAs or DNAs and/or peptides (or other small molecules) through their X/Y functional groups. Linker structures are well-known and can be routinely applied to the disclosed functionalized nanoparticle design. Linkers can provide conformational flexibility to the attached bioactive compound, such as protein or polynucleotide, such that it can maintain its proper three-dimensional structure and rotate to more efficiently interact and bind with its extracellular or intracellular partner (i.e., “(1) a liposome comprising a crRNA portion …, (2) a liposome comprising a tracrRNA portion of the guide RNA”).
More specifically regarding Claim 1, App ‘820 teaches in its claims the following limitations of instant Claim 1: (‘820 Claim 27) A method of altering a genome of a cell, comprising (i.e., “A method of genetically altering a plurality of target cells comprising”) contacting the cell (i.e., “(4) a target cell”) with … (‘820 Claim 1) A composition, comprising: a guide nucleic acid specific for a target nucleic acid sequence (i.e., “a crRNA portion of a guide RNA, wherein the crRNA portion includes a unique spacer complementary to a target gene”), a nuclease that modifies and/or cleaves the target nucleic acid sequence upon binding of the guide nucleic acid to the target nucleic acid sequence (i.e., “a Cas enzyme or a nucleic acid sequence encoding the Cas enzyme”), a nanoparticle, and …wherein at least one of the guide nucleic acid and the nuclease is conjugated to the [sic] at least one nanoparticle, (‘820 Claim 17) wherein the nanoparticle is polymeric, such as a liposome (i.e., “(3) a liposome comprising a Cas enzyme …”), (‘820 Claim 22) wherein the guide nucleic acid comprises a crRNA and a tracrRNA, wherein the crRNA and a tracrRNA are each conjugated to a separate nanoparticle and are allowed to associate (i.e., “(1) a liposome comprising a crRNA portion …, (2) a liposome comprising a tracrRNA portion of the guide RNA”).
App ‘820 does not explicitly teach the method for “genetically altering a plurality of target cells comprising (a) combining within each of a plurality of wells of a first well plate” nor does it teach “(b) incubating the plurality of target cells within the plurality of wells wherein the crRNA portion and the tracrRNA portion form the guide RNA and wherein the Cas enzyme and the guide RNA form a colocalization complex with the target gene of the target cell and the Cas enzyme cuts the target gene and mutates the target gene, wherein the unique spacer sequence of the crRNA portion in each well is complementary to a different target gene and wherein the location within the first well plate of each unique spacer sequence within each well is known, and the target cell within each well has a different target gene mutated”.
However, Hultquist teaches on P. 1447, Left Column, final ¶, a screen of 45 genes described in the published literature that either directly or indirectly affect the function of HIV integrase. These included 21 genes … as well as 24 genes ... Three crRNAs were designed per gene alongside multiple non-targeting controls and several previously analyzed crRNAs, including those targeting CXCR4 and LEDGF as positive controls and CDK9 as a toxicity control. In total, 146 crRNAs were designed and synthesized in 96-well plate arrayed format (i.e., “wherein the unique spacer sequence of the crRNA portion in each well is complementary to a different target gene and wherein the location within the first well plate of each unique spacer sequence within each well is known, and the target cell within each well has a different target gene mutated”). These crRNAs were incubated with tracrRNA and Cas9 protein to form Cas9 RNPs, which were subsequently electroporated into activated primary T cells from two donors (i.e., “genetically altering a plurality of target cells comprising (a) combining within each of a plurality of wells of a first well plate” and “(b) incubating the plurality of target cells within the plurality of wells wherein the crRNA portion and the tracrRNA portion form the guide RNA and wherein the Cas enzyme and the guide RNA form a colocalization complex with the target gene of the target cell and the Cas enzyme cuts the target gene and mutates the target gene”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the genome alteration method of App ‘820 with the high-throughput methodology of Hultquist. One would have been motivated to do so with a reasonable expectation of success because Hultquist teaches on P. 1447, Left Column, ¶ 2 that this system allows for the generation of hundreds of physically distinct cellular pools for analysis and a myriad of downstream applications. This is especially ideal for high-throughput screens that may require the interrogation of hundreds of genes with specific and specialized readouts not suitable for pooled analysis. 
Regarding Claim 2, App ‘820 and Hultquist teach the method of instant Claim 1 as described above but App ‘820 does not teach the limitations of instant Claim 2 “The method of claim 1 wherein in step (a) at least two or more crRNA portions of a guide RNA, each with a unique spacer complementary to a different target gene, are separately provided within liposomes, and in step (b) at least two or more different target genes are knocked out in each target cell.” Note that because step (b) is not an active method step, we are interpreting step (b) as an inevitable outcome of step (a). 
However, Hultquist teaches on P. 1444, § Cas9 RNP Multiplexing Allows for the Generation of Double-Knockout Cells: A potential strength of using in vitro synthesized Cas9 RNPs is the ease with which double knockouts could be generated… we attempted to knock out both CXCR4 and CD4 by co-electroporation of their respective Cas9 RNPs. For CD4, we designed three crRNAs that yielded different efficiencies when electroporated with the respective RNPs singly (Figure 4C). Immunostaining for both CXCR4 and CD4 demonstrated specific depletion of each cell surface marker only when the Cas9 RNP targeting that gene was included and furthermore demonstrated the clear accumulation of a double-negative population in the multiplexed samples (representative flow plots, Figure 4A)…Based on the efficiency of each CXCR4 and CD4 RNP when delivered alone, and given that we see no loss in efficiency during multiplexing, we calculated the predicted percentage of double-knockout cells when delivering the Cas9 RNPs at a 1:1 ratio, assuming editing at each locus was independent of the other (Figure 4C). We found that this nearly perfectly reflected the observed percentage of double-knockout cells when staining for CD4 and CXCR4 (Figure 4C) (i.e., “The method of claim 1 wherein in step (a) at least two or more crRNA portions of a guide RNA, each with a unique spacer complementary to a different target gene, are separately provided within liposomes, and in step (b) at least two or more different target genes are knocked out in each target cell”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the genome alteration method of App ‘820 with the methodology of Hultquist to knock out multiple genes. One would have been motivated to do so with a reasonable expectation of success because Hultquist teaches on their graphical abstract that the Method allows for efficient, one-step generation of double-knockout primary cells.
Regarding Claim 8, App ‘820 teaches (together with Hultquist) the method of instant Claim 1 as described previously, but does not teach “The method of claim 1 wherein each target cell within the plurality of target cells is a same cell type”.
However, Hultquist teaches on P. 1448, § Discussion Each reaction consists only of the primary T cells, recombinant Cas9 protein, electroporation buffer, tracrRNA, and crRNA and on P. 1449, § Experimental Procedures In brief, primary CD4+ T cells were isolated from human whole blood by…
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the genome alteration method of App ‘820 with the methodology of Hultquist to perform the alteration method on a single cell type. One would have been motivated to do so with a reasonable expectation of success because on P. 1449, § Experimental Procedures Hultquist teaches using 96-well plates for their experiments in order to study specifically the same cell type, primary CD4+ T cells. 

Claims 3-6, 9, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over App ‘820 and Hultquist as applied to claim 1 above, and further in view of International Patent Application WO2017075294, published 04 May 2017 (referred to as “WO ‘294).
App ‘820 and Hultquist teach as described in the rejection above. App ‘820 and Hultquist do not teach Claim 3 “The method of claim 1 wherein the plurality of wells includes 500 or more wells”, Claim 4 “wherein the plurality of wells includes 1000 or more wells”, Claim 5 “wherein the plurality of wells includes 1536 or more wells”, or Claim 6 “wherein the plurality of wells includes 3000 or more wells”.
WO ‘294 teaches tools and methods for systematic analysis of genetic interactions such as higher order interactions, as well as tools and methods for combinatorial probing of cellular circuits for uses such as dissecting cellular circuitry, delineating molecular pathways, and/or identifying relevant targets for therapeutics development. WO ‘294 reports that such a system is necessary because interactions among components of mammalian cells can be multi-way, so studying them requires performing high order combinations of perturbations; the CRISPR/Cas9 system is named as potential instigator of perturbation.
Regarding number of wells, WO ‘294 teaches at ¶ [00400] Preferred embodiments of the invention are multi-well assay plates that use industry' standard multi-well plate formats for the number, size, shape and configuration of the plate and wells. Examples of standard formats include 96-, 384-, 1536- and 9600-well plates (i.e., “The method of claim 1 wherein the plurality of wells includes 500 or more wells”, “1000 or more wells”, “1536 or more wells”, and “3000 or more wells””).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the high-throughput genome alteration method of App ‘820 and Hultquist with the standard multiwell formats of WO ‘924. One would have been motivated to do so with a reasonable expectation of success because the methods set forth in WO ‘924 at ¶ [0024] can be used with CRISPR to perform many assays in a single experiment: By combining droplet based single cell transcriptomics with CRISPR-Cas based perturbations, Applicants demonstrate an approach that allow researchers to perform thousands of assays in a single pooled experiment. 
Regarding Claims 9 and 23, App ‘820 and Hultquist do not explicitly teach Claim 9 “The method of claim 1 wherein each target cell within the plurality of target cells is a different cell type” or Claim 23 “The method of claim 1 wherein no more than one cell is present in each well”.
However, WO ‘294 teaches perturbing a single cell at ¶[0051] The method can include sequencing, and prior to sequencing: perturbing and isolating a single cell with at least one labeling ligand specific for binding at one or more target RNA transcripts, or isolating a single cell with at least one labeling ligand specific for binding at one or more target RNA transcripts and perturbing the cell… and at ¶ [00265] The discrete nature of cells allows for libraries to be prepared in mass with a plurality of cellular variants all present in a single starting media and then that media is broken up into individual droplet capsules that contain at most one cell (i.e., Claim 23 “The method of claim 1 wherein no more than one cell is present in each well”). 
WO ‘924 teaches that their assay can be used to study different cell types at ¶ [0022] Here, Applicants developed Perturb-seq, which combines single cell RNA-seq and CRISPR/Cas9 based perturbations identified by unique polyadenylated barcodes to perform many, tens of thousands in certain embodiments, of such assays in a single pooled experiment ... Applicants develop a computational framework, MINdOSCA (Multi-Input Multi-Output Single Cell Analysis) to identify the regulatory effects of individual perturbations and their combinations at different levels of resolution: from effects on each individual gene to functional signatures to proportional changes in cell types and at ¶[00334] Cells may be treated with drugs, small molecules, pathogens, hormones, cytokines, proteins, nucleic acids, virus particles, or grown in different cellular environments. Cells may be isolated from a diseased tissue. The cells from the diseased tissue may be compared to cells from non-diseased tissue (i.e., Claim 9 “The method of claim 1 wherein each target cell within the plurality of target cells is a different cell type”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the high-throughput genome alteration method of App ‘820 and Hultquist to study different cell types or individual cells as taught by WO ‘924. One would have been motivated to do so with a reasonable expectation of success because it stands to reason that if individual cells could be isolated and targeted to identify effects on individual genes or functional signatures, then individual cells of different cell types could also be isolated and targeted and because WO ‘924 teaches at ¶ [00271] The cells or beads being encapsulated are generally variants on the same type of cell or bead. In one example, the cells may comprise cancer cells of a tissue biopsy, and each cell type is encapsulated to be screened for genomic data or against different drug therapies, and teaches explicitly that their methods can be used with CRISPR-Cas based perturbations ¶[0030] The perturbing or perturbation(s) may comprise(s) genetic perturbing. The perturbing or perturbation(s) may comprise(s) single-order perturbations. The perturbing or perturbation(s) may comprise(s) combinatorial perturbations. The perturbing or perturbation(s) may comprise gene knock-down, gene knock-out, gene activation, gene insertion, or regulatory element deletion. The perturbing or perturbation(s) may comprise genome-wide perturbation. The perturbing or perturbation(s) may comprise performing CRISPR-Cas-based perturbation. The perturbing or perturbation(s) may comprise performing pooled single or combinatorial CRISPR-Cas-based perturbation with a genome-wide library of sgRNAs. The perturbations may be of a selected group of targets based on similar pathways or network of targets. 

Claims 7 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over App ‘820 and Hultquist as applied to claim 1 above, and further in view of US Patent Application Publication No. US20080095673, published 24 April 2008, priority date 21 October 2007 (referred to as “App ‘673”) and evidenced by Yale University’s Stat course document Experimental Design Randomization and Replication, dated 24 August 2017.
App ‘820 and Hultquist teach as described in the rejections above. App ‘820 and Hultquist do not teach “wherein the first well plate includes edge wells and wherein the edge wells are vacant”. Nor do App ‘820 and Hultquist teach instant Claims 20 “The method of claim 1 wherein steps (a) and (b) are repeated for a second well plate, and wherein each unique spacer sequence provided to the wells of the first well plate is provided at a location within the second well plate that is different from the first well plate”, 21 “The method of claim 1 wherein steps (a) and (b) are repeated for a plurality of well plates, and wherein each unique spacer sequence provided to the wells of the first well plate is provided at a different location within each of the plurality of well plates and the first well plate”, or 22 “The method of claim 21 wherein the plurality of well plates is greater than 1000 well plates”.
App ‘673 relates to an improved microplate that is characterized by modifications that produce fewer artificially induced inaccuracies in peripheral wells, especially in comer wells. App ‘673 discusses that peripheral wells in standard microwell plates can lead to experimental inaccuracies. 
Regarding leaving edge wells vacant and repeating the steps of instant Claim 1 in more well plates, App ‘673 teaches at ¶ [0020] “Peripheral artifacts”, “lateral artifacts”, “quadrilateral artifacts”, or “edge artifacts” is defined as artificially induced difference(s) of experimental results specifically stemming from “peripheral wells” or “lateral wells” other than internal experimental wells. These artifacts are usually owing to disparities of thermal receptance, light exposure, and/or liquid evaporation between “peripheral wells” and “internal wells”. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the high-throughput genome alteration method of App ‘820 and Hultquist with App ‘673’s teaching regarding the deficiencies of edge wells (i.e., Claim 7 “The method of claim 1 wherein the first well plate includes edge wells and wherein the edge wells are vacant”) in order to prevent inaccurate experimental results. One would have been motivated to do so with a reasonable expectation of success because App ‘673 teaches at ¶ [0016] It is inevitable that the above-mentioned limitations have caused some inaccurate experimental results… in the conventional microplates. App’673 teaches in Figure 4B that sham wells (figure reference 19, App ‘673 ¶[64] 19. Sham wells) are located at the periphery of the plate: 

    PNG
    media_image1.png
    510
    764
    media_image1.png
    Greyscale

and clarifies at ¶0019] that “Sham wells” is defined as the wells from which any final experimental results obtained are predicted to be useless, no matter whether the said sham wells are used to host an assay, or they are just left blank without an assay. These passages indicate that it is advantageous to leave edge wells vacant, i.e., the limitations of instant Claim 7.
Regarding instant Claims 20-22, a person of skill in the art would recognize that if experimental artifacts are likely to arise based on well location, it would be an obvious solution to run a second replicate of an experiment with well locations altered from the first replicate (i.e., instant Claim 20 “The method of claim 1 wherein steps (a) and (b) are repeated for a second well plate, and wherein each unique spacer sequence provided to the wells of the first well plate is provided at a location within the second well plate that is different from the first well plate”), or to run many or a great many replicates with locations altered (i.e., instant Claim 21 “The method of claim 1 wherein steps (a) and (b) are repeated for a plurality of well plates, and wherein each unique spacer sequence provided to the wells of the first well plate is provided at a different location within each of the plurality of well plates and the first well plate”, and Claim 22 “The method of claim 21 wherein the plurality of well plates is greater than 1000 well plates”), hence combining the teachings of App ‘820 and Hultquist with those of App ‘673 before the effective filing date of the instant invention. 
Evidence that altering locations in the manner disclosed by instant Claims 20-22 is standard in the art is provided by Yale University’s Stat Course document Experimental Design Randomization and Replication § Randomized Block Design: If an experimenter is aware of specific differences among groups of subjects or objects within an experimental group, he or she may prefer a randomized block design to a completely randomized design. In a block design, experimental subjects are first divided into homogeneous blocks before they are randomly assigned to a treatment group. If, for instance, an experimenter had reason to believe that age [i.e., in the instance case, “well location”] might be a significant factor in the effect of a given medication, he might choose to first divide the experimental subjects into age groups, such as under 30 years old, 30-60 years old, and over 60 years old. Then, within each age level, individuals would be assigned to treatment groups using a completely randomized design. In a block design, both control and randomization are considered. Further, § Replication: Although randomization helps to insure that treatment groups are as similar as possible, the results of a single experiment, applied to a small number of objects or subjects, should not be accepted without question…To improve the significance of an experimental result, replication, the repetition of an experiment on a large group of subjects, [i.e., in the instance case, “a second well plate”, “a plurality of well plates”, or “wherein the plurality of well plates is greater than 1000 well plates”] is required…Replication reduces variability in experimental results, increasing their significance and the confidence level with which a researcher can draw conclusions about an experimental factor.

Claims 10-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over App ‘820 and Hultquist as applied to claim 1 above, and further in view of Jacobi 2017, published 27 March 2017 (referred to as “Jacobi”), Gonzalez 2014, published 7 August 2014 (“Gonzalez”), and Cong 2013, published 15 February 2013 (“Cong”). 
App ‘820 and Hultquist teach the limitations of instant Claim 1 as described above. App ‘820 further teaches [0081] The human primary T cells isolated either from fresh whole blood or bully coats as described (Schumann K., et al., 2015) are treated with non-integrating cell-penetrant nanoparticle functionalized with Cas9 nuclease and target-specific gRNAs. Briefly, 100,000 cells cultured under sterile conditions on a solid surface in a humidified incubator with 5% CO2 and ambient O2 are treated with a suspension containing cell-permeable functionalized nanoparticles… and at ¶[0066] The guide nucleic acid molecule, the modifying factor (e.g., nuclease such as cas9, Cpfl, homologs or functional derivatives thereof or other proteins with various activities), and/or the donor nucleic acid molecule can all be conjugated to the same nanoparticle or alternatively, one or more of the aforementioned components can be conjugated to different nanoparticles in any combination. App ‘820 claim 2 teaches The composition comprising a plurality of nanoparticles, wherein the guide nucleic acid, the nuclease, and the donor nucleic acid molecule are conjugated to the same nanoparticle or different nanoparticles in any combination (i.e., instant Claim 11 “wherein the target cell is provided to the well before the liposome comprising the crRNA portion of a guide RNA, the liposome comprising the tracrRNA portion of the guide RNA, and the liposome comprising the Cas enzyme or a nucleic acid sequence encoding the Cas enzyme are provided to the well”). App ‘820 further teaches at its claim 21 The composition of claim 1, wherein the guide nucleic acid comprises a crRNA and a tracrRNA that are fused together (i.e., instant Claim 24 “wherein in step (a) the crRNA portion of a guide RNA and the tracrRNA portion of the guide RNA are linked and provided as a single guide RNA within a liposome”).
Hultquist further teaches in ¶2 under Experimental Procedures Cas9 RNP-Mediated Editing of Primary Human T cells: Cas9 RNPs were prepared fresh for each experiment. crRNA and tracrRNA were first mixed 1:1 and incubated 30 min at 37°C to generate 40 µM crRNA: tracrRNA duplexes. An equal volume of 40 µM Cas9-NLS was slowly added to the crRNA:tracrRNA and incubated for 15 min at 37°C to generate 20 µM Cas9 RNPs. . . 3 µL of 20 µMCas9 RNP mix was added directly to these cells and the entire volume transferred to the 96-well reaction cuvette (i.e., instant Claims 15 “wherein the liposome comprising the tracrRNA portion of the guide RNA and the liposome comprising the Cas enzyme or a nucleic acid sequence encoding the Cas enzyme are provided to the well as a mixture”, 16 “wherein the liposome comprising the tracrRNA portion of the guide RNA, the liposome comprising the Cas enzyme or a nucleic acid sequence encoding the Cas enzyme, and the target cell are provided to the well as a mixture”, and 17 “wherein the liposome comprising the Cas enzyme or a nucleic acid sequence encoding the Cas enzyme, and the target cell are provided to the well as a mixture”.)
App ‘820 and Hultquist do not teach instant Claims 10 “wherein the liposome comprising the crRNA portion of a guide RNA, the liposome comprising the tracrRNA portion of the guide RNA, and the liposome comprising the Cas enzyme or a nucleic acid sequence encoding the Cas enzyme are provided to the well before the target cell is provided to the well”; 12 “wherein the liposome comprising the tracrRNA portion of the guide RNA, the liposome comprising the Cas enzyme or a nucleic acid sequence encoding the Cas enzyme, and the target cell are provided to the well before the liposome comprising the crRNA portion of a guide RNA is provided to the well”; 13 “wherein the liposome comprising the crRNA portion of a guide RNA is provided to the well before the liposome comprising the tracrRNA portion of the guide RNA, the liposome comprising the Cas enzyme or a nucleic acid sequence encoding the Cas enzyme, and the target cell are provided to the well”; 14 “wherein the liposome comprising the crRNA portion of a guide RNA is provided to the well after the liposome comprising the tracrRNA portion of the guide RNA, the liposome comprising the Cas enzyme or a nucleic acid sequence encoding the Cas enzyme, and the target cell are provided to the well”; 18 “wherein the cell is transfected with the nucleic acid encoding the Cas enzyme before the target cell is provided to the well”; or 19 “wherein (1) the liposome comprising the crRNA portion of a guide RNA, (2) a mixture of the liposome comprising the tracrRNA portion of the guide RNA and the liposome comprising the Cas enzyme or a nucleic acid sequence encoding the Cas enzyme, and (3) the target cell are provided separately to the well”.
However, Jacobi teaches CRISPR tools for efficient genome editing and protocols for delivery into mammalian cells; Jacobi adds ctRNP to the plate before target cells. Gonzalez teaches a CRISPR platform for rapid, multiplexable genome editing in cells; Gonzalez transfects target cells with Cas9-encoding nucleic acids before proceeding with guideRNA steps. Cong teaches multiplex genome engineering using CRISPR; Cong varies the combinations of experimental components. All three references alter the order of adding ingredients in order to optimize their experimental success. 
Jacobi teaches on P. 18, Left Column, Step 8: Aliquot 50 µL of ctRNP transfection solution followed by 100 µL cell suspension to 3 wells in a 96-well tissue culture plate to create biological triplicates (reverse transfection format) (i.e., instant Claim 10 “wherein the liposome comprising the crRNA portion of a guide RNA, the liposome comprising the tracrRNA portion of the guide RNA, and the liposome comprising the Cas enzyme or a nucleic acid sequence encoding the Cas enzyme are provided to the well before the target cell is provided to the well”). Gonzalez teaches on P. 216 Right Column, ¶ 2: We reasoned that one could develop a more efficient and versatile genome-editing platform by first generating hPSCs that express Cas9, the invariable component of the CRISPR/Cas system and on P. 223 under gRNA or gRNA + SSDNA Transfection: iCas9 hPSCs were treated with doxycycline (2 mg/ml) for 1 or 2 days before and during transfection. For transfection, cells were dissociated using … and transfected in suspension with gRNAs or… (i.e., instant Claim 18 “wherein the cell is transfected with the nucleic acid encoding the Cas enzyme before the target cell is provided to the well”). Cong teaches on p. 820, Left Column, final ¶ that To test whether heterologous expression of the CRISPR system (SpCas9, SpRNase III, tracrRNA, and pre-crRNA) can achieve targeted cleavage of mammalian chromosomes, we transfected 293FT cells with different combinations of CRISPR/Cas components (i.e., instant Claim 19 “wherein (1) the liposome comprising the crRNA portion of a guide RNA, (2) a mixture of the liposome comprising the tracrRNA portion of the guide RNA and the liposome comprising the Cas enzyme or a nucleic acid sequence encoding the Cas enzyme, and (3) the target cell are provided separately to the well”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the sequence of adding ingredients for the purpose of deriving the instant invention Claims 10-19 and 24. One would have been motivated to do so with a reasonable expectation of success because the references cited demonstrate that such permutations of the sequence of adding ingredients were commonly used in the art at the time of filing. 
The Court has stated that generally such differences in the sequence of adding ingredients amount to mere optimization and will not support patentability unless there is evidence indicating the claimed feature is critical. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.
Applicant must provide either a showing that the particular sequences of adding ingredients recited within the claims is critical; and/or a showing that the prior art reference teaches away from the claimed sequences. In the instant case, the specification as filed provides no evidence that the particular sequence of ingredient addition is critical because 1) the various claims alter the order, indicating that no specific order is critical; and 2) the above cited references teach explicitly and/or implicitly that the claimed permutations were well known at the time of filing. 

Claim(s) 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over App ‘820, and Hultquist as applied to claim 1 above, and further in view of Jacobi, Weinert 2018, published 16 July 2018 (referred to as “Weinert”), and International Patent Application Publication No. WO 2016/028887 A1, published 25 February 2016 (“App ‘887”).
App ‘820 and Hultquist teach the limitations of instant Claim 1 as described above. App ‘820 and Hultquist do not teach instant Claims 25 “wherein the well concentration of guide RNA is between 10 nM and 1 µM”, 26 “wherein the well concentration of guide RNA is between 25 pmol and 125 pmol”, 27 “wherein the well concentration of guide RNA is between 75 pmol and 125 pmol”, 28 “wherein the well concentration of Cas enzyme is between 1 nM and 150 nM”, or 29 “wherein the well concentration of Cas enzyme is between 60 nM and 80 nM”. 
However, Jacobi teaches on P. 18, Left Column, Step 8: The final concentration of the ctRNP complex in the transfection is 10 nM … per well (i.e., instant Claim 28 “wherein the well concentration of Cas enzyme is between 1 nM and 150 nM”) and on P. 20 Right Column, Step 13 Therefore, the final concentrations during electroporation are 1.5 µM Alt-RTM S.p. Cas9 3NLS, 1.8 µM guide RNA complex... (i.e., instant Claim 25 “wherein the well concentration of guide RNA is between 10 nM and 1 µM”). Jacobi does not teach the limitations of Claims 26 “wherein the well concentration of guide RNA is between 25 pmol and 125 pmol”, 27 “wherein the well concentration of guide RNA is between 75 pmol and 125 pmol”, or 29 “wherein the well concentration of Cas enzyme is between 60nM and 80nM”. 
However, Weinert teaches about the relationship between CRISPR/Cas9 gene editing of primary cells/tissues and immune responses, as well as an optimized method of transfecting cells with guide RNA that recites specific concentrations. App ‘887 teaches methods for selectively analyzing a mixed population of nucleic acids, for example pooled samples, and selectively enriching regions of interest; these methods recite specific concentrations. App ‘887 teaches that its methods may be used with the CRISPR-Cas system. 
Weinert teaches on p. 12 ¶ Culture and transfection of primary HSPCs: HSPCs from mobilized peripheral blood (Allcells) were thawed and cultured in StemSpan SFEM medium (StemCell Technologies) supplemented with StemSpan CC110 cocktail (Stem-Cell Technologies) for 48 h before nucleofection with dCas9 or Cas9 RNP (75 pmol of dCas9, 75 pmol of gRNA) (i.e., instant Claims 26 “wherein the well concentration of guide RNA is between 25 pmol and 125 pmol” and 27 “wherein the well concentration of guide RNA is between 75 pmol and 125 pmol”). App ‘887 teaches at ¶ [0120] that The Cas9 reaction mixture included … 32 nM Cas9 enzyme (i.e., instant Claim 29 “wherein the well concentration of Cas enzyme is between 60nM and 80nM”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the high-throughput genome alteration method of App ‘820 and Hultquist with the quantities taught by Jacobi and/or Weinert and/or App ‘887 as well as other similar quantities arrived at through routine experimentation. One would have been motivated to do so with a reasonable expectation of success because the references show that the claimed quantities or quantities close to them are within those commonly used in the art.
The Court has stated that generally such differences amount to mere optimization and will not support patentability unless there is evidence indicating the claimed feature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). 
For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421. MPEP 2144 sets forth Applicant' s burden for rebuttal of a prima facie case of obviousness based upon routine optimization. 
Applicant must provide either a showing that the particular amount or range recited within the claims is critical; and/or a showing that the prior art reference teaches away from the claimed amount. In the instant case, the specification as filed provides no evidence that the particular amount or range recited within the claims is critical because the amount of a specific ingredient in a composition is clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize, as demonstrated by the different ranges in the references cited above. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over App ‘820, and Hultquist as applied to claim 1 above, and further in view of US Patent Application Publication No. US 2019/0249219 A1, published 15 August 2019 (“App ‘219”), filed 12 October 2016.
App ‘820 and Hultquist teach the limitations of instant Claim 1 as discussed above but do not teach “wherein the liposome comprising a crRNA portion of a guide RNA, the liposome comprising a tracrRNA portion of the guide RNA, the liposome comprising a Cas enzyme or a nucleic acid sequence encoding the Cas enzyme, and the target cell are provided to the well by droplet transfer from a source container to the well using sound waves”.
App ‘219 teaches an automated method for obtaining a discrete microorganism colony or cells from a solution comprising multiple microorganism or cells. The method includes using acoustic liquid transfer to transfer a very small amount of material. 
Regarding droplet transfer using sound waves, App ‘219 teaches in the Abstract This method includes a step where acoustic liquid transfer is employed and at ¶ [0357] The term “acoustic liquid transfer” … is based on the principle to use a pulse of ultrasound to move a low volume of a fluid (such as e.g. pl, nl or µl) without any physical contact. This technology focuses acoustic energy into a fluid sample in order to eject droplets as small as a nanoliter or even a picoliter. “Acoustic liquid transfer” can be used to transfer samples without damage. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the high-throughput genome alteration method of App ‘820 and Hultquist with the acoustic liquid transfer of App ‘219 (i.e., “wherein the liposome comprising a crRNA portion of a guide RNA, the liposome comprising a tracrRNA portion of the guide RNA, the liposome comprising a Cas enzyme or a nucleic acid sequence encoding the Cas enzyme, and the target cell are provided to the well by droplet transfer from a source container to the well using sound waves”). One would have been motivated to do so with a reasonable expectation of success because App ‘219 teaches at ¶ [0005] Transfection comprises the transfer of nucleic acids such as e.g. RNA or DNA into eukaryotic cells; at ¶ [0365] that Transfection can be carried out … by mixing a cationic lipid with the material to produce liposomes, which fuse with the cell membrane and deposit their cargo inside. Typical transfection protocols are known to the skilled person; at ¶ [0016] there is the need for high-throughput methods for the analysis of liquid samples as regards … cells potentially comprised therein; and at ¶ [0010] In high throughput cloning approaches, several transformation reactions (e.g. 6, 12, 24 or 96) are ideally handled in parallel, and only one culture plate or a multi well plate is ideally used to save time and resources. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over App ‘820, and Hultquist as applied to claim 1 above, and as further evidenced by Chylinski 2014, published 11 April 2014 (“Chylinksi”).
App ‘820 and Hultquist teach the limitations of instant Claim 1 as discussed above but do not teach verbatim “wherein the Cas enzyme is a Cas enzyme of a Type II CRISPR system”.
Chylinski is a review article about type II CRISPR-Cas systems. In the review article, Chylinksi defines Type II CRISPR-Cas systems in the Abstract: The simplest among the CRISPR-Cas systems is type II in which the endonuclease activities required for the interference with foreign deoxyribonucleic acid (DNA) are concentrated in a single multidomain protein, Cas9, indicating that the systems employed by both App ‘820 and Hultquist are Type II CRISPR systems (i.e., “wherein the Cas enzyme is a Cas enzyme of a Type II CRISPR system”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the genome alteration method of App ‘820 with the high-throughput methodology of Hultquist and to use a Cas enzyme of a Type II CRISPR system. One would have been motivated to do so with a reasonable expectation of success because the references themselves find success using a Type II CRISPR system. The references themselves evidence success before the effective filing date of the instant invention. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTHIE S ARIETI whose telephone number is (571)272-1293. The examiner can normally be reached M-Th 8:30AM-4PM, every other Friday 8:30AM-4PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUTHIE S ARIETI/Examiner, Art Unit 4161                                                                                                                                                                                                        


/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635